DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 10-15, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marissen et al. (US 2009/0311466 A1), in view of Scheinberg (US 6066235).
With respect to claim 1, Marissen discloses a composite sheet comprising a plurality of extruded polymer ribbons (abstr., 0007, 0016), having a ribbon length and a ribbon width – implied, each polymer ribbon bonded to an adjacent polymer ribbon along adjacent lengthwise edges defining a lengthwise interface located between adjacent polymer ribbons (0021, 0024, 0025), each polymer ribbon comprising a polymer matrix (0013).   Marissen is silent with respect to a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction.  Scheinberg discloses a composite sheet comprising a plurality of discontinuous fibers enveloped by and distributed throughout a polymer matrix – the discontinuous fibers are enveloped by and distributed throughout the thermoplastic component (col. 2, lines 61-67, col. 3, lines 9-33, 62-67, col. 4, lines 1-2, col. 5, lines 43-47, col. 6, lines 10-12), wherein the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction (col. 2, lines 13-16, col. 5, lines 39-43).  The composite sheets are used to produce high modulus, light weight structural composites suitable for various structures (col. 8, lines 20-35).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sheet of Marissen a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction to provide the sheet with high modulus characteristic.
Regarding claim 2, Marissen and Scheinberg teach the sheet of claim 1.  Marissen discloses the ribbon width of more than 30 mm (0018).  The range of the ribbon width overlaps the range recited in claim 2; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Marissen and Scheinberg teach the sheet of claim 1.  Scheinberg discloses that the sheet has greater than 95% machine direction orientation of fibers (col. 5, lines 39-43), thus, it would have been obvious to one of ordinary skill in the art that in the sheet of Marissen and Scheinberg the percentage of the discontinuous fibers within each ribbon that extends across lengthwise interfaces between adjacent ribbons overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
Regarding claim 5, Marissen and Scheinberg teach the sheet of claim 1.  Scheinberg discloses that most of the discontinuous fibers are 10 mm long (col. 3, lines 2-4).
As to claim 7, Marissen and Scheinberg teach the sheet of claim 1.  Since the fibers of Scheinberg are directed in the lengthwise direction – machine direction (col. 5, lines 39-43), it would have been obvious to one of ordinary skill in the art that in the sheet of Marissen and Scheinberg the common direction extends in the lengthwise direction along each ribbon.
With respect to claim 10, Marissen and Scheinberg teach the sheet of claim 1.  Scheinberg discloses a sheet that has a flexural modulus of 30300 MP (col. 6, lines 45-50), which overlaps the recited range; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art that the sheet of Marissen and Scheinberg would have a flexural modulus as disclosed in Scheinberg.
Regarding claim 11, Marissen and Scheinberg teach the sheet of claim 1.  Marissen discloses the plurality of ribbons is a first plurality of ribbons forming a first composite layer (0009), the composite sheet further comprising a second plurality of extruded polymer ribbons forming a second composite layer stacked with the first composite layer such that a major surface of the first composite layer is bonded to a major surface of the second composite layer (0030, 0053, 0055, Fig. 2), wherein each polymer ribbon of the second plurality of extruded polymer ribbons is bonded to an adjacent polymer ribbon along adjacent lengthwise edges defining a lengthwise interface located between adjacent polymer ribbons (0020, 0024, 0025), each polymer ribbon of the second plurality of extruded polymer ribbons comprises a polymer matrix (0013), wherein the ribbon width of each of the second plurality of polymer ribbons is more than 30 mm (0018).  The range of the ribbon width of the second plurality of polymer ribbons overlaps the range recited in claim 11; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  
Marissen is silent with respect to a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers of the second composite layer are lengthwise oriented within 15 degrees of a second common direction.  Scheinberg discloses a composite sheet comprising a plurality of discontinuous fibers enveloped by and distributed throughout a polymer matrix – the discontinuous fibers are enveloped by and distributed throughout the thermoplastic component (col. 2, lines 61-67, col. 3, lines 9-33, col. 5, lines 43-47), wherein the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction (col. 2, lines 13-16, col. 5, lines 39-43).  The composite sheets are used to produce high modulus, light weight structural composites suitable for various structures (col. 8, lines 20-35).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the second composite layer of Marissen a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction to provide the sheet with high modulus characteristic.
Regarding claim 12, Marrisen and Scheinberg teach the sheet of claim 11.  Marrisen teaches that the first and the second composite layers are consolidated (0029, 0030, 0043), thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that in the sheet of Marissen an interface between the major surfaces of the first and second composite layers is substantially void free such that less than 2% of a volume of the composite sheet is provided by voids between the major surfaces of the first and second composite layers.
Regarding claim 13, Marissen and Scheinberg teach the sheet of claim 1.  Marissen teaches the second composite layer being oriented relative to the first composite layer such that the common direction of the polymer ribbons of the first composite layer is offset from the common direction of the polymer ribbons of the second composite layer by 90° (0055, Fig. 2).
With respect to claim 14, Marissen and Scheinberg teach the sheet of claim 11.  Marissen discloses the sheet including a curved portion – a vest (0034), wherein both the first and second composite layers extend contiguously across the entirety of the curved portion - Marrisen teaches that the first and the second composite layers are consolidated (0029, 0030, 0043).
As to claim 15, Marissen and Scheinberg teach the sheet of claim 1.  Marissen teaches a polymer material of the plurality of polymer ribbons which is a thermoplastic polymer (0013), having a glass transition temperature greater than 50°C – e.g. polyesters, polyamides (0013), Scheinberg discloses discontinuous fibers formed from a material different than the thermoplastic polymer (col. 3, lines 12-19).
Regarding claim 21, Marissen and Scheinberg teach the sheet of claim 10.  Scheinberg teaches the polymer matrix formed from a thermoplastic material such as polypropylene, PET, PEEK, PEKK (col. 3, lines 42-47).  It is known in the art that the thermoforming temperature of e.g. polypropylene is within the recited range.
As to claim 22, Marissen and Scheinberg teach the sheet of claim 21.  Scheinberg discloses discontinuous fibers formed from a material different from the thermoplastic material, e.g. glass fibers, ceramics, aramid, and metal fibers (col. 3, lines 14-17).  It is known in the art that these materials have a tensile strength greater than the thermoplastic materials disclosed in col. 3, lines 42-47 of Scheinberg.
With respect to claim 23, Marissen and Scheinberg teach the sheet of claim 22.  Marissen discloses a composite sheet comprising a first major axis – parallel to the ribbons as shown in Fig. 2, and a second major axis (Fig. 2).  
Since the fibers of Scheinberg are directed in the lengthwise direction – machine direction (col. 5, lines 39-43), it would have been obvious to one of ordinary skill in the art that in the sheet of Marissen and Scheinberg the common direction is parallel to the first major axis of the sheet of Marissen.  


Claims 3, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marissen, in view of Scheinberg, and further in view of Nagakura et al. (US 2014/0370245 A1) (“Nagakura”).
As to claim 3, Marissen and Scheinberg teach the sheet of claim 1.  Marissen does not specify that the ribbon thickness of each ribbon is greater than 0.5 mm, however, Marissen discloses that the thickness of the ribbons in principle can be selected within wide ranges (0026).  Nagakura discloses a composite sheet including a plurality of discontinuous fibers enveloped by and distributed throughout a thermoplastic polymer matrix (0012, 0014, 0043, 0045, 0058), wherein the thickness of each sheet is of 0.3 mm to 5.0 mm (0011).  The range of thickness overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the ribbon thickness of each polymer ribbon as disclosed in Nagakura, as changes in size are within the purview of a person skilled in the art (MPEO 2144.04), and thickness disclosed in Nagakura is known in sheets comprising discontinuous fibers within thermoplastic polymer matrix.
With respect to claim 6, Marissen and Scheinberg teach the sheet of claim 1.  Scheinberg does not specify that most of discontinuous fibers have a widest cross-sectional dimension orthogonal to the length that is less than 0.5 mm.  Nagakura discloses a composite sheet including a plurality of discontinuous fibers enveloped by and distributed throughout a thermoplastic polymer matrix (0012, 0014, 0043, 0045, 0058), wherein the widest cross-sectional dimension of the discontinuous fibers orthogonal to the length are 3 to 12 µm or 10 to 50 µm (0044).  The range of the cross-sectional dimension is within the range recited in claim 6.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sheet of Marissen and Scheinberg wherein the discontinuous fibers have the widest cross-sectional dimension orthogonal to the length as disclosed in Nagakura, as changes in size are within the purview of a person skilled in the art (MPEP 2144.04), and the cross-sectional dimension disclosed in Nagakura is known in sheets comprising discontinuous fibers within thermoplastic polymer.
Regarding claim 9, Marissen and Scheinberg teach the sheet of claim 1.  Marissen does not specify a thickness of the composite sheet being greater than 0.5 mm, however, Marissen discloses that the thickness of the ribbons in principle can be selected within wide ranges (0026).  Nagakura discloses a composite sheet including a plurality of discontinuous fibers enveloped by and distributed throughout a thermoplastic polymer matrix (0012, 0014, 0043, 0045, 0058), wherein the thickness of each sheet is 0.3 mm to 5.0 mm (0011).  The range of thickness overlaps the range recited in claim 9; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the thickness of the composite sheet as disclosed in Nagakura, as changes in size are within the purview of a person skilled in the art (MPEO 2144.04), and thickness disclosed in Nagakura is known in sheets comprising discontinuous fibers within thermoplastic polymer matrix.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marissen et al. (US 2009/0311466 A1), in view of Scheinberg (US 6066235).
With respect to claim 8, Marissen discloses a composite sheet comprising a plurality of extruded polymer ribbons (abstr., 0007, 0016), having a ribbon length and a ribbon width – implied, each polymer ribbon bonded to an adjacent polymer ribbon along adjacent lengthwise edges defining a lengthwise interface located between adjacent polymer ribbons (0021, 0024, 0025), each polymer ribbon comprising a polymer matrix (0013).   Marissen is silent with respect to a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction.  Scheinberg discloses a composite sheet comprising a plurality of discontinuous fibers enveloped by and distributed throughout a polymer matrix – the discontinuous fibers are enveloped by and distributed throughout the thermoplastic component (col. 2, lines 61-67, col. 3, lines 9-33, 62-67, col. 4, lines 1-2, col. 5, lines 43-47, col. 6, lines 10-12), wherein the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction wherein the common direction extends in the lengthwise direction (col. 2, lines 13-16, col. 5, lines 39-43).  The composite sheets are used to produce high modulus, light weight structural composites suitable for various structures (col. 8, lines 20-35).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the sheet of Marissen a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix, wherein the discontinuous fibers are commonly aligned such that most of the discontinuous fibers are lengthwise oriented within 15 degrees of a common direction to provide the sheet with high modulus characteristic.
 Since the fibers of Scheinberg are directed in the lengthwise direction – machine direction (col. 5, lines 39-43), it would have been obvious to one of ordinary skill in the art that in the sheet of Marissen and Scheinberg the common direction extends in the lengthwise direction along each ribbon.
Regarding the sheet including a curved portion and the common direction extending along a curvature of the curved portion of the sheet, Marissen discloses a sheet including a curved portion – a vest (0034), and since the fibers of Scheinberg are directed in the lengthwise direction – machine direction (col. 5, lines 39-43), it would have been obvious to one of ordinary skill in the art that in the sheet of Marissen and Scheinberg the common direction would extend along a curvature of the curved portion of the sheet. 



Response to Arguments
Applicant’s arguments filed on March 9, 2022 have been fully considered.
Since claim 8 was inadvertently omitted in the last Office Action’s rejections, this Office Action is made non-final. 
The Applicant maintained the traversal of the restriction requirement after it has been made final.  For further course of action after the restriction requirement is made final see 37 CFR 1.144 (MPEP 818.01(c)).
In view of the recent amendment 35 USC 112(b) rejections of claims 3, 11, 13 and 14 have been withdrawn.
The Applicant argued Marissen does not disclose the feature of each polymer ribbon being bonded to an adjacent polymer ribbon along adjacent lengthwise edges defining a lengthwise interface located between adjacent polymer ribbons, Marissen specifically disclosing that the tapes do not overlap, the Applicant stating the feature was being described by the Examiner as implied in Marissen.
 The Examiner notes, what the Examiner referred to as being “implied” is that it is implied that the ribbons have a ribbon length and the ribbon width (par. 11 of the last Office Action).  The Examiner notes, the claim does not require the adjacent ribbons to overlap, but to be bonded along adjacent lengthwise edges, which define an interface between the ribbons.  The Examiner notes in Marissen each polymer ribbon is bonded to an adjacent polymer ribbon along adjacent lengthwise edges defining a lengthwise interface located between adjacent polymer ribbons – “…a binder is applied to fixingly abut adjacent unidirectional tapes along their longitudinal edges.” (0021).  
The Applicant further argued Scheinberg does not discloses that the fibers are “enveloped by and distributed throughout” the thermoplastic component.  The Applicant argued that Scheinberg does not disclose that the thermoplastic component melts and flows around and between the reinforcement fibers so as to envelop the reinforcement fibers such that they are distributed throughout the thermoplastic component.  
The Examiner notes that in Scheinberg the reinforcement fibers and the thermoplastic component – thermoplastic fibers - are combined in a stock tank (col. 3, lines 64-67, col. 4, lines 1-2), the thermoplastic component being melted and stabilized in an incline convection oven (col. 5, lines 43-45), and thus, since the thermoplastic fibers and the reinforcement fibers are combined and the thermoplastic fibers are melted, a plurality of the reinforcement fibers is enveloped by and distributed throughout the polymer matrix formed by the melted thermoplastic fibers.
The Applicant argued that the final product of Scheinberg is a “fibrous mat” having porosity, which indicates that the dominate feature of the mat is the fibers and not “a plurality of discontinuous fibers enveloped by and distributed throughout the polymer matrix.”  The Examiner notes the fact that the product of Scheinberg is a fibrous mat having porosity, does not preclude a plurality of reinforcement fibers to be enveloped by and distributed throughout polymer matrix, which amounts to 40 wt. % of the mat (col. 3, lines 27-30).  


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783